  Case 1:19-cv-00503-NT Document 8 Filed 01/13/20 Page 1 of 3                   PageID #: 21




                            UNITED STATES DISTRICT COURT
                                    District of Maine


                                                  )
 RILEY JEAN HALL,                                 )   Docket No. 1:19-CV-00503-NT
                        Plaintiff                 )
                                                  )
 v.                                               )
                                                  )
 AROOSTOOK COUNTY JAIL and                        )
 WILLIAM GRANT,                                   )
                    Defendants                    )
                                                  )



             ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS


       NOW COME Defendants, Aroostook County Jail and William Grant, by and through

undersigned counsel, and hereby respond to the allegations contained in Plaintiff’s Complaint as

follows:

                                    AFFIRMATIVE DEFENSES

       A. Plaintiff’s Complaint fails to state a cause of action upon which relief may be granted.

       B. Plaintiff has not suffered any compensable damages resulting from the claims alleged

in Plaintiff’s Complaint.

       C. Plaintiff’s damages, if any, were directly and proximately caused by the acts and/or

omissions of an individual and/or entity other than these Defendants.

       D.   Plaintiff’s damages, if any, were directly and proximately caused by a legally

sufficient superseding/intervening cause.

       E. Plaintiff has failed to mitigate his damages as required by law.

       F. The Defendants are entitled to immunity, including all immunities available under the
      Case 1:19-cv-00503-NT Document 8 Filed 01/13/20 Page 2 of 3                                 PageID #: 22




Maine Tort Claims Act and qualified immunity.

            G.   Plaintiff’s claims are barred by provisions of the Prison Litigation Reform Act,

including but not limited to 42 U.S.C. § 1997e(a) and/or 42 U.S.C. § 1997e(e).

            H. Plaintiff’s claims are barred for failure to comply with conditions precedent to the

maintenance of this lawsuit, including, without limitation, the notice requirements of 14 M.R.S. §

8107.

            I. The Aroostook County Jail is not an entity that can be sued.

                                                      ANSWER

            1. The Defendants deny each and every averment set forth in Plaintiff’s Complaint.1

            WHEREFORE, Defendants pray for judgment in their favor against Plaintiff plus costs,

interest, and attorneys fees.


Dated: January 13, 2020                                            /s/ Peter T. Marchesi
                                                                 Peter T. Marchesi, Esq.


                                                                  /s/ Cassandra S. Shaffer
                                                                 Cassandra S. Shaffer, Esq.

                                                                 Wheeler & Arey, P.A.
                                                                 Attorneys for Defendants
                                                                 27 Temple Street
                                                                 Waterville, ME 04901




1
    In that Plaintiff’s Complaint does not contain numbered paragraphs, Defendants can only provide a general denial.
  Case 1:19-cv-00503-NT Document 8 Filed 01/13/20 Page 3 of 3                      PageID #: 23




                           UNITED STATES DISTRICT COURT
                                   District of Maine


                                                  )
 RILEY JEAN HALL,                                 )    Docket No. 1:19-CV-00503-NT
                       Plaintiff                  )
                                                  )
 v.                                               )
                                                  )
 AROOSTOOK COUNTY JAIL and                        )
 WILLIAM GRANT,                                   )
                    Defendants                    )
                                                  )


                                   CERTIFICATE OF SERVICE


       I, Peter T. Marchesi, Esq., attorney for Defendants, hereby certify that:

       !      Answer and Affirmative Defenses of Defendants


has/have been served this day on Plaintiff by filing with the Clerk of Court using the CM/ECF
system which will send notification of such filing(s) to the following:

              None

       Copies of the above documents have been provided to the Plaintiff via United States
Mail, postage prepaid, at the following address:

              Riley Jean Hall
              Aroostook County Jail
              15 Broadway
              Houlton, ME 04730


Dated: January 13, 2020                                 /s/ Peter T. Marchesi
                                                      Peter T. Marchesi, Esq.
                                                      Wheeler & Arey, P.A.
                                                      Attorneys for Defendants
                                                      27 Temple Street
                                                      Waterville, ME 04901
